DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This final office action is in response to the communication received on 21 April 2022.  Amendments to claims 1, 14, 19, and 20 are acknowledged and have been carefully considered.  Claims 1-20 are pending and considered below.         

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per method Claim 1, include the steps of:
detecting, by a computing device, a new entry in one of plural databases; 
comparing, by the computing device, the new entry to watch entries defined in a watch database of at least one open entry in an accounting database; 
determining, by the computing device, whether the new entry matches a watch entry in the watch database; 
creating, by the computing device, a new watch in the watch database when the new entry does not match any watch in the watch database; and 
updating, by the computing device, a watch in the watch database when the new entry matches the watch in the watch database.

Examiner Note: underlined elements indicate additional structural elements of the claimed invention identified as performing the steps of the claimed invention.

Under Step One of the analysis under the Mayo framework, claims 1-13 is/are drawn to methods (i.e., a process), claims 19 and 20 is/are drawn to a system (i.e., a machine/manufacture), and claims 14-18 is/are drawn to a storage medium (i.e., a machine/manufacture).  As such, claims 1-20 is/are drawn to one of the statutory categories of invention.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of detecting a new entry in one of plural databases; comparing the new entry to watch entries defined in a watch database of at least one open entry in an accounting database; determining whether the new entry matches a watch entry in the watch database; creating a new watch in the watch database when the new entry does not match any watch in the watch database; and updating a watch in the watch database when the new entry matches the watch in the watch database.
This judicial exception is similar to abstract ideas related to certain methods of organizing human activity such as fundamental economic principles or practices including hedging, insurance, mitigating risk because the claims are interpreted to be aimed at ensuring greater accuracy in the management of financial activities.  As well, the instant invention is interpreted by the Examiner to be similar to mental processes performed in the human mind including an observation, evaluation, judgement, and opinion because the claims are directed to the management and adjustments to financial transactions.

Independent claims 14 and 20 recites/describes identical or nearly identical steps with respect to claim one (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea or judicial exception under the same analysis.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a processor or computing system including a local registry or memory to perform the steps of the claimed abstract idea.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicant’s published written description paragraph [30] recites “a computer system 12, which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system 12 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments,” written description paragraph [31] recites “components of computer system 12 may include, but are not limited to, one or more processors or processing units 16, a system memory 28, and a bus 18 that couples various system components including system memory 28 to processor,” written description paragraph [32] recites “components of computer system 12 may include, but are not limited to, one or more processors or processing units 16, a system memory 28, and a bus 18 that couples various system components including system memory 28 to processor,” written description paragraph [37] recites “Computer system 12 may also communicate with one or more external devices 14 such as a keyboard, a pointing device, a display 24, etc.; one or more devices that enable a user to interact with computer system 12; and/or any devices (e.g., network card, modem, etc.) that enable computer system 12 to communicate with one or more other computing devices. Such communication can occur via Input/Output (I/O) interfaces 22. Still yet, computer system 12 can communicate with one or more networks such as a local area network (LAN), a general wide area network (WAN), and/or a public network (e.g., the Internet) via network adapter.”  Thus the claimed inventive steps are performed by generic or general purpose computing systems executing well known and understood instructions and processes which do not comprise significantly more than a known computing system, or comprise improvements to another technological field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 2-13, 15-18, and 20 are directed to the judicial exception as explained above for Claims 1, 14, and 19 and are further directed to limitations directed to the determination of association scores, elements of data entries, value ranges, entry status, updating values, closing a watch, and association scores.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.
Dependent claims 2-13, 15-18, and 20 do not add more to the abstract idea of independent Claims 1, 14, and 19 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (20200402058).

Claims 1 and 19:	Zhou discloses a method and system ([43-50, 65, 66]), comprising:
detecting, by a computing device, a new entry in one of plural databases ([59 “state calculator 120 may execute operations to modify state variables by adding a new event,” 106 “predictive model generator 342 may include machine-learning models that get updated as new event information is being received from multiple data streams,” 149 “when a new transaction event is processed by service system 105 accumulator may add the value of the transaction to a state variable,” 43 “databases,” 129]); 
comparing, by the computing device, the new entry to watch entries defined in a watch database ([204 “real-time state calculator 120 may update variables associated with the identified account according to the triggering event. In this case the triggering event included a transaction for $30,000 and the state variable is updated,” 59 “state calculator 120 may execute operations to modify state variables by adding a new event or removing an expired event,” 106 “predictive model generator 342 may include machine-learning models that get updated as new event information is being received,” 112, 113, 131 “and events that affect state variables, like the expiring events, non-expiring events (including new events),” Fig. 14A]) of at least one open entry in an accounting database ([112 “associate keys extracted from events in data streams with accounts and corresponding state variables. Account identifier 346 may derive an associated account based on one or more of extracted keys from events,” 113, 162 “if the event is a transaction and includes an amount that is being monitored with a state variable, then service system 105 may determine the event is associated with a state variable,” 167, 170 “state variables of step 902 may include transaction amount accumulator, frequency of transactions, transaction origin,” 203-206]); 
determining, by the computing device, whether the new entry matches a watch entry in the watch database ([149 “when a new transaction event is processed by service system 105 accumulator may add the value of the transaction to a state variable in step,” 162 “if the event is a transaction and includes an amount that is being monitored with a state variable, then service system 105 may determine the event is associated with a state variable (step 810: yes),” 164, 52 “client systems 190 may transmit data streams with events of credit card authorization requests and/or purchase orders. In such embodiments, the events transmitted from client systems 190 may include user information, location, transaction amount, IP address, and/or currency,” 56 “state variables may be configured to be updated periodically or based on triggering events,” 95 “key extractor 235 may obtain keys to determine a partition within a record to which an event is associated with (e.g., type of transaction). In contrast, the value associated with a key may be the actual payload of the event (e.g., value of the transaction),” Figs. 14A, 14B]); 
creating, by the computing device, a new watch in the watch database when the new entry does not match any watch in the watch database ([180 “may transmit a message to brokers 234 (FIG. 2) that an upcoming event may be added to the stream and that the event is associated with the identified account. When a transaction or request is approved in step 1010 it may result in a new event being generated for the data stream associated with the client system,” 162, 163 “if service system 105 determines the event is associated with a state variable (step 810: yes), process 800 may continue to step 812, where service system 812 determines if the identified state variable includes existing events,” 166, 167 Figs. 14A, 14B]); and 
updating, by the computing device, a watch in the watch database when the new entry matches the watch in the watch database ([103 “update state variables that based on events captured from data streams,” 106 “predictive model generator 342 may include machine-learning models that get updated as new event information is being received from multiple data streams,” 113, 114, 204-206]). 

	Claim 8:	Zhou discloses the method as for Claim 1 above, and Zhou further discloses wherein: 
the watch entries are open entries that are the subject of watches defined in the watch database ([95, 96, 203-208]); and 
the watches are dynamic state machines that define respective amounts ([92, 95, 97 “key extractor 235 may implement topic-level configurations for brokers 234 and specify Java parameters such as “log.cleaner.enable” to deduplicate entries with the same key. In such embodiments, key extractor 235 may be coupled to stream memory,” 98]).  

	Claim 9:	Zhou discloses the method as for Claim 1 above, and Zhou further discloses wherein the updating the watch comprises automatically updating the watch without user input ([203-208]).  

	Claim 10:	Zhou discloses the method as for Claim 1 above, and Zhou further discloses wherein the updating the watch comprises: 
suggesting an update to a user via a user interface ([45 “client devices 150 may execute browser software that generates and displays interfaces including content on a display device included in, or connected to, client devices 150. Client devices 150 may execute applications that allow client devices 150 to communicate with components over network 170, and generate and display content in interfaces via display devices included in client devices, 46-49, 62-64]); 
receiving confirmation of the update from the user ([108 “Predictive model generator 342 may also provide user interfaces for interacting with data,” 121-124]); and 
updating the watch based on receiving the confirmation from the user ([103 “real-time state calculator 120 may provide alert notifications to stream operator 110 or to client request interface,” 122 “Interface memory 430 may include interface programs 432, which may include API management instructions to support client systems 190 and interactions between, for example, client devices 150 and service system,”]). 

Claim 11:	Zhou discloses the method as for Claim 1 above, and Zhou further discloses wherein the updating the watch comprises changing a value of an amount stored in the watch ([204 “state variable changes four times as a function of time. In time 1402, the state variable changes from 0 to $30,000. This change may occur when an event in a data stream triggers a change in the state variable, 203-2011]).  

Claim 12:	Zhou discloses the method as for Claim 11 above, and Zhou further discloses closing the watch when the changing the value of the amount stored in the watch results in a value of zero ([207, “expiration may be automatic. That is, as soon as an event expires the state variable is modified,” 208 “system service 105 may remove the influence of the second event and the state variable returns to a value of $0 because the first and second event expired,” 209, Fig. 14A (i.e., see element 1414)]) and

Claims 13 and 18:	Zhou discloses the method as for Claims 11 and 14 above, and Zhou further discloses closing the watch when an open entry associated with the watch expires ([207, “expiration may be automatic. That is, as soon as an event expires the state variable is modified,” 208 “system service 105 may remove the influence of the second event and the state variable returns to a value of $0 because the first and second event expired,” 209, Fig. 14A (i.e., see element 1414)]).  

Claim 14:	Zhou discloses a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer device to cause the computer device ([72, 99, 129-134, Fig. 5]) to: 
detect a new entry in one of plural databases ([59 “state calculator 120 may execute operations to modify state variables by adding a new event,” 106 “predictive model generator 342 may include machine-learning models that get updated as new event information is being received from multiple data streams,” 149 “when a new transaction event is processed by service system 105 accumulator may add the value of the transaction to a state variable,” 43 “databases,” 129]); 
compare the new entry to watch entries defined in a watch database ([204 “real-time state calculator 120 may update variables associated with the identified account according to the triggering event. In this case the triggering event included a transaction for $30,000 and the state variable is updated,” 59 “state calculator 120 may execute operations to modify state variables by adding a new event or removing an expired event,” 106 “predictive model generator 342 may include machine-learning models that get updated as new event information is being received,” 112, 113, 131 “and events that affect state variables, like the expiring events, non-expiring events (including new events),” Fig. 14A]), of at least one open entry in an accounting database ([112 “associate keys extracted from events in data streams with accounts and corresponding state variables. Account identifier 346 may derive an associated account based on one or more of extracted keys from events,” 113, 162 “if the event is a transaction and includes an amount that is being monitored with a state variable, then service system 105 may determine the event is associated with a state variable,” 167, 170 “state variables of step 902 may include transaction amount accumulator, frequency of transactions, transaction origin,” 203-206]) wherein the comparing comprises determining a respective association score for the new entry relative to respective ones of the watch entries ([72 “store extracted keys and values from processed streams and/or previously extracted information for analyzing historic trends. For example, stream data 224 may include copies of previously extracted account information,” 110, 162 “if the event is a transaction and includes an amount that is being monitored with a state variable, then service system 105 may determine the event is associated with a state variable (step 810: yes). However, if the event is a request for new account, or a forgotten password request, service system 105 may determine the event is not associated with a state variable,” 163, 164, 167 “assigning a score to the event proportional to the transaction value and increasing the value of the state variable based on the assigned score,” 173 “assign weights or scores for events in the data streams. For example, service system 105 may perform operations of assigning weights to events with extracted keys,”])
determine that the new entry matches one of the watch entries ([149 “when a new transaction event is processed by service system 105 accumulator may add the value of the transaction to a state variable in step,” 162 “if the event is a transaction and includes an amount that is being monitored with a state variable, then service system 105 may determine the event is associated with a state variable (step 810: yes),” 164, 52 “client systems 190 may transmit data streams with events of credit card authorization requests and/or purchase orders. In such embodiments, the events transmitted from client systems 190 may include user information, location, transaction amount, IP address, and/or currency,” 56 “state variables may be configured to be updated periodically or based on triggering events,” 95 “key extractor 235 may obtain keys to determine a partition within a record to which an event is associated with (e.g., type of transaction). In contrast, the value associated with a key may be the actual payload of the event (e.g., value of the transaction),” Figs. 14A, 14B]); and 
update a watch amount associated with the one of the watch entries based on an amount in the new entry ([103 “update state variables that based on events captured from data streams,” 106 “predictive model generator 342 may include machine-learning models that get updated as new event information is being received from multiple data streams,” 113, 114, 162 “event is a transaction and includes an amount that is being monitored with a state variable, then service system 105 may determine the event is associated with a state variable (step 810: yes),” 170, 172, 204-206]).  

Claim 16:	Zhou in view of McGlynn discloses the computer program product of Claim 14 above, and Zhou further discloses wherein the updating the watch comprises automatically updating the watch without user input ([203-208]).

Claim 17:	Zhou discloses the method as for Claim 11 above, and Zhou further discloses:
close a watch that defines the watch amount when the updating the watch amount results in a value of zero ([207, “expiration may be automatic. That is, as soon as an event expires the state variable is modified,” 208 “system service 105 may remove the influence of the second event and the state variable returns to a value of $0 because the first and second event expired,” 209, Fig. 14A (i.e., see element 1414)]); and
keep the watch open and automatically generate a new rectification entry when the updating the watch amount results in a value other than zero ([203-208, 209 “arrangement for a state variable as depicted in FIG. 14A allows the accumulation of a series of events over a period of time. Similar state variables may be implemented for different keys that are extracted from events,” 211, 212 “state variable in FIG. 14B shows that the state variable changes two times based on triggering events of first and second transactions in times 1422 and 1426. When the first event expires in time 1430, however, the state variable does not change because there has not been a triggering event,” 213-215]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-7, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (20200402058) in view of McGlynn et al. (20090222364).

Claim 2:	Zhou discloses the method as for Claim 1 above, and Zhou does not explicitly disclose, however McGlynn further discloses wherein the comparing comprises determining a respective association score for the new entry relative to respective ones of the watch entries defined in the watch database ([40 “generating one or more transaction attribute scores, each transaction attribute score being associated with an attribute of the transaction, and combining the transaction attribute scores to generate the first match score. Generating the first match score may include weighting each of the transaction attribute scores with a weight factor associated with the corresponding attribute and/or the degree to which each attribute matches a corresponding field of the first designation rule,” 41 “transaction categorization system may compare the match score with a match criterion (such as a value threshold) to determine if the match is sufficient to associate a transaction designation to the transaction,” 43, 47]).  
Therefore it would be obvious for Zhou wherein the comparing comprises determining a respective association score for the new entry relative to respective ones of the watch entries defined in the watch database as per the steps of McGlynn in order to more accurately determine the relative scores of transaction entries and thereby determine a level of association between the transactions and resulting in more accurate data used to update the watch database with respect to conducted transactions.

Claim 3:	Zhou in view of McGlynn discloses the method as for Claim 2 above, and Zhou does not explicitly disclose, however McGlynn further discloses wherein the association score is a quantitative measure of a likelihood that the new entry matches one of the watch entries defined in the watch database ([32 “certain level of confidence is reached through this learning process, the rules generator 214 will recommend a learned target designation for a transaction and the designation engine 210 will automatically designate the transaction,” 40 “generating one or more transaction attribute scores, each transaction attribute score being associated with an attribute of the transaction, and combining the transaction attribute scores to generate the first match score. Generating the first match score may include weighting each of the transaction attribute scores with a weight factor associated with the corresponding attribute and/or the degree to which each attribute matches a corresponding field of the first designation rule,” 41 “transaction categorization system may compare the match score with a match criterion (such as a value threshold) to determine if the match is sufficient to associate a transaction designation to the transaction,” 43, 47]). 
Therefore it would be obvious for Zhou wherein the association score is a quantitative measure of a likelihood that the new entry matches one of the watch entries defined in the watch database as per the steps of McGlynn in order to more accurately determine the relative scores of transaction entries and thereby determine a level of association between the transactions and resulting in more accurate data used to update the watch database with respect to conducted transactions.

Claim 4:	Zhou in view of McGlynn discloses the method as for Claim 3 above, and Zhou does not explicitly disclose, however McGlynn further discloses wherein the association score of the new entry relative to one of the watch entries defined in the watch database is determined based on: 
one or more accounting rules ([19 “designation rules,” 28, 29 “rules generator,”]); and 
comparing attributes of the new entry and the one of the watch entries defined in the watch database ([32 “certain level of confidence is reached through this learning process, the rules generator 214 will recommend a learned target designation for a transaction and the designation engine 210 will automatically designate the transaction,” 40 “generating one or more transaction attribute scores, each transaction attribute score being associated with an attribute of the transaction, and combining the transaction attribute scores to generate the first match score. Generating the first match score may include weighting each of the transaction attribute scores with a weight factor associated with the corresponding attribute and/or the degree to which each attribute matches a corresponding field of the first designation rule,” 41 “transaction categorization system may compare the match score with a match criterion (such as a value threshold) to determine if the match is sufficient to associate a transaction designation to the transaction,” 43, 47]). 
Therefore it would be obvious for Zhou wherein the association score of the new entry relative to one of the watch entries defined in the watch database is determined based on: one or more accounting rules and comparing attributes of the new entry and the one of the watch entries defined in the watch database as per the steps of McGlynn in order to more accurately determine the relative scores of transaction entries and thereby determine a level of association between the transactions and resulting in more accurate data used to update the watch database with respect to conducted transactions.

Claim 5:	Zhou in view of McGlynn discloses the method as for Claim 4 above, and Zhou further discloses:
wherein the attributes comprise respective databases of the new entry and the one of the watch entries defined in the watch database ([129-131, 170, 221, 222]);
amounts included in the new entry and the one of the watch entries defined in the watch database ([204 “triggering event included a transaction for $30,000 and the state variable is updated,” 205 “state variable may be updated again in time 1406, when service system 105 receives a second transaction event associated with the same account. The second transaction may be of $60,000,” 206, Figs. 14A, 14B]).
Zhou does not explicitly disclose, however McGlynn further discloses:
wherein the attributes comprise: 
relative timing of the new entry and the one of the watch entries defined in the watch database ([39 “transaction attributes, including, but not limited to payee name, transaction description, transaction date, transaction amount, transaction type code, account type, payment method, recurrence period, recurrence time,” 44 “match counter counting the number of times the designation rule has matched a transaction. Still further, the method may include incrementing a selection counter counting the number of times the designation rule has been selected,”]); 
text included in the new entry and the one of the watch entries defined in the watch database ([51 “coring of a designation rule against the transaction is performed by combining (e.g. summing, averaging) individual scores on transaction attributes (e.g. textual, non-textual, and non-transactional),” 52]); and 
Therefore it would be obvious for Zhou wherein relative timing of the new entry and the one of the watch entries defined in the watch database and text included in the new entry and the one of the watch entries defined in the watch database as per the steps of McGlynn in order to more accurately determine the relative scores of transaction entries and thereby determine a level of association between the transactions and resulting in more accurate data used to update the watch database with respect to conducted transactions.

Claim 6:	Zhou in view of McGlynn discloses the method as for Claim 4 above, and Zhou further discloses defining a range based on an amount in the one of the watch entries defined in the watch database, wherein the association score is higher when an amount in the new entry is within the range, and the association score is lower when the amount in the new entry is not within the range ([110 “monitoring a state variable accumulating amount of transactions associated with an account, fraud/risk detection service 344 may trigger an alert when the value associated with the amount key exceeds $10,000. Then, if a state variable exceeds the threshold it may mean that the account associated with that state variable has been compromised and generate an alert. Alternatively, or additionally, fraud/risk detection service 344 may monitor the result of predictive models. Whenever a predictive model results in a high probability of abnormality or fraud, defined above a threshold (e.g., above 80% probability), alert generator may transmit alerts associated with the account,” 111, 151 “trigger the alerts based on results from predictive model estimations that take into account multiple state variables, which may accumulate different values or different parameters,” 193 “cost function” 212-214]).  

Claim 7:	Zhou in view of McGlynn discloses the method as for Claim 6 above, and Zhou further discloses determining different ranges for different ones of the watch entries defined in the watch database ([204-206, 210 “at time 1406 because the accumulated value exceed threshold 1420, client request interface 130 (FIG. 4) may be instructed to decline any further transactions from the account associated with the state variable. Alternatively, or additionally, as further described in connection to FIG. 9, the state variable exceeded threshold 1420 may be an input for a predictive model that uses multiple state variables to make a prediction,” Figs. 14A, 14B]).  

Claim 15:	Zhou discloses the method as for Claim 14 above, and Zhou does not explicitly disclose, however McGlynn further discloses: the association score is a quantitative measure of a likelihood that the new entry matches one of the watch entries ([32 “certain level of confidence is reached through this learning process, the rules generator 214 will recommend a learned target designation for a transaction and the designation engine 210 will automatically designate the transaction,” 40 “generating one or more transaction attribute scores, each transaction attribute score being associated with an attribute of the transaction, and combining the transaction attribute scores to generate the first match score. Generating the first match score may include weighting each of the transaction attribute scores with a weight factor associated with the corresponding attribute and/or the degree to which each attribute matches a corresponding field of the first designation rule,” 41 “transaction categorization system may compare the match score with a match criterion (such as a value threshold) to determine if the match is sufficient to associate a transaction designation to the transaction,” 43, 47]); and 
the association score of the new entry relative to one of the watch entries is determined based on: one or more accounting rules ([19 “designation rules,” 28, 29 “rules generator,”]); and comparing attributes of the new entry and the one of the watch entries (32, 40, 41, 43, 47]). 
Therefore it would be obvious for Zhou the association score is a quantitative measure of a likelihood that the new entry matches one of the watch entries and the association score of the new entry relative to one of the watch entries is determined based on: one or more accounting rules as per the steps of McGlynn in order to more accurately determine the relative scores of transaction entries and thereby determine a level of association between the transactions and resulting in more accurate data used to update the watch database with respect to conducted transactions.

	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (20200402058) in view of McGlynn et al. (20090222364) and Holenstein (10,025,946).

Claim 20:	Zhou discloses the system of claim 19 above, and Zhou further discloses wherein: 
the watch entries are open entries that are a subject of watches defined in the watch database ([95, 96, 203-208]); 
the watches are dynamic state machines that define respective amounts ([92, 95, 97 “key extractor 235 may implement topic-level configurations for brokers 234 and specify Java parameters such as “log.cleaner.enable” to deduplicate entries with the same key. In such embodiments, key extractor 235 may be coupled to stream memory,” 98]); and 
the updating the watch comprises changing the value of an amount stored in the watch ([204 “state variable changes four times as a function of time. In time 1402, the state variable changes from 0 to $30,000. This change may occur when an event in a data stream triggers a change in the state variable, 203-211]);
detecting a subsequent new entry in one of the plural databases ([59 “state calculator 120 may execute operations to modify state variables by adding a new event,” 106 “predictive model generator 342 may include machine-learning models that get updated as new event information is being received from multiple data streams,” 149 “when a new transaction event is processed by service system 105 accumulator may add the value of the transaction to a state variable,” 43 “databases,” 129]);
determining whether the subsequent new entry matches the compliance watch ([149 “when a new transaction event is processed by service system 105 accumulator may add the value of the transaction to a state variable in step,” 162 “if the event is a transaction and includes an amount that is being monitored with a state variable, then service system 105 may determine the event is associated with a state variable (step 810: yes),” 164, 52 “client systems 190 may transmit data streams with events of credit card authorization requests and/or purchase orders. In such embodiments, the events transmitted from client systems 190 may include user information, location, transaction amount, IP address, and/or currency,” 56 “state variables may be configured to be updated periodically or based on triggering events,” 95 “key extractor 235 may obtain keys to determine a partition within a record to which an event is associated with (e.g., type of transaction). In contrast, the value associated with a key may be the actual payload of the event (e.g., value of the transaction),” Figs. 14A, 14B]);
determining whether the compliance watch complies with accounting rules when the subsequent new entry does not match the compliance watch ([180 “may transmit a message to brokers 234 (FIG. 2) that an upcoming event may be added to the stream and that the event is associated with the identified account. When a transaction or request is approved in step 1010 it may result in a new event being generated for the data stream associated with the client system,” 162, 163 “if service system 105 determines the event is associated with a state variable (step 810: yes), process 800 may continue to step 812, where service system 812 determines if the identified state variable includes existing events,” 166, 167 Figs. 14A, 14B]);
Zhou does not explicitly disclose, however McGlynn discloses:
the comparing comprises determining a respective association score for the new entry relative to respective ones of the watch entries defined in the watch database ([40 “generating one or more transaction attribute scores, each transaction attribute score being associated with an attribute of the transaction, and combining the transaction attribute scores to generate the first match score. Generating the first match score may include weighting each of the transaction attribute scores with a weight factor associated with the corresponding attribute and/or the degree to which each attribute matches a corresponding field of the first designation rule,” 41 “transaction categorization system may compare the match score with a match criterion (such as a value threshold) to determine if the match is sufficient to associate a transaction designation to the transaction,” 43, 47]); 
the association score is a quantitative measure of a likelihood that the new entry matches one of the watch entries defined in the watch database ([32 “certain level of confidence is reached through this learning process, the rules generator 214 will recommend a learned target designation for a transaction and the designation engine 210 will automatically designate the transaction,” 40 “generating one or more transaction attribute scores, each transaction attribute score being associated with an attribute of the transaction, and combining the transaction attribute scores to generate the first match score. Generating the first match score may include weighting each of the transaction attribute scores with a weight factor associated with the corresponding attribute and/or the degree to which each attribute matches a corresponding field of the first designation rule,” 41 “transaction categorization system may compare the match score with a match criterion (such as a value threshold) to determine if the match is sufficient to associate a transaction designation to the transaction,” 43, 47]); 
the association score of the new entry relative to one of the watch entries defined in the watch database is determined based on: comparing attributes of the new entry and the one of the watch entries defined in the watch database ([32 “certain level of confidence is reached through this learning process, the rules generator 214 will recommend a learned target designation for a transaction and the designation engine 210 will automatically designate the transaction,” 40 “generating one or more transaction attribute scores, each transaction attribute score being associated with an attribute of the transaction, and combining the transaction attribute scores to generate the first match score. Generating the first match score may include weighting each of the transaction attribute scores with a weight factor associated with the corresponding attribute and/or the degree to which each attribute matches a corresponding field of the first designation rule,” 41 “transaction categorization system may compare the match score with a match criterion (such as a value threshold) to determine if the match is sufficient to associate a transaction designation to the transaction,” 43, 47]). 
Therefore it would be obvious for Zhou wherein the comparing comprises determining a respective association score for the new entry relative to respective ones of the watch entries defined in the watch database, the association score is a quantitative measure of a likelihood that the new entry matches one of the watch entries defined in the watch database, and the association score of the new entry relative to one of the watch entries defined in the watch database is determined based on: comparing attributes of the new entry and the one of the watch entries defined in the watch database as per the steps of McGlynn in order to more accurately determine the relative scores of transaction entries and thereby determine a level of association between the transactions and resulting in more accurate data used to update the watch database with respect to conducted transactions.
Zhou discloses the implementation of dynamic watch machines for the purpose of monitoring transactions, and Zhou does not explicitly disclose, however Holenstein discloses:
the creating the new watch comprises (6:60-67 “application is given an event that must generate a transaction, the application requests that the Transaction Manager begin a transaction,” 7:19-27 “application initiates a transaction, it sends a begin transaction directive (5) to the Transaction Manager (6). The Transaction Manager returns a transaction ID (7) to the application,”):
creating a compliance watch requiring a provision in compliance with accounting rules at the expiration of a predetermined time (14:39-50 “Event/Tx Tracking module (1) may include a Rules Engine,” “18:1-13 “specific rule in question is that any particular ATM may only issue a restricted amount of cash to a credit- or debit-cardholder on any single day,” 18:30-40 “access the Rules Engine (5) and will find that for this particular ATM, no cardholder may withdraw more than $500 in any one day. The process will then access the card database (11) and will determine that the cardholder already has withdrawn $300 from this ATM on the same day. Therefore, the cardholder is authorized to withdraw only $200,”);
creating a provision for the compliance watch when the compliance watch does not comply with accounting rules (27:14-32 “Event/Tx Tracking module can be dynamically changed, and replaced with a new Event/Tx Tracking module with new processing rules, without having to take an application outage. For instance, the Event/Tx Tracking module can vote to abort the transaction if the transaction violates a rule set; or it can modify the transaction to be compatible with the rule set,” 34:2-10, 37:3-12, Table 1); and
updating the value of the amount stored in the compliance watch based on the value of the amount of the provision (27:14-32 “Event/Tx Tracking module can be dynamically changed, and replaced with a new Event/Tx Tracking module with new processing rules, without having to take an application outage. For instance, the Event/Tx Tracking module can vote to abort the transaction if the transaction violates a rule set; or it can modify the transaction to be compatible with the rule set,” 34:2-10, 37:3-12, 39:40-47, Table 1).
Therefore it would be obvious for Zhou the creating the new watch comprises creating a compliance watch requiring a provision in compliance with accounting rules at the expiration of a predetermined time, creating a provision for the compliance watch when the compliance watch does not comply with accounting rules, and updating the value of the amount stored in the compliance watch based on the value of the amount of the provision as per the steps of Holenstein in order to more accurately detect and measure the compliance of watches with the accounting rules conducted by the system and therefore resulting in more accurate data used to update the watch database with respect to conducted transactions.
Response to Arguments
	Applicants arguments and amendments, see Remarks/Amendments submitted 21 April 2022 with respect to the rejection of claims 1-20 have been carefully considered and are addressed below.
Claim Rejections - 35 USC § 101
	Applicants arguments have been considered and evaluated with respect to the instant claims and the disclosures of the written description, and the requirements of the 2019 PEG, and the rejection of all claims under 35 USC 101 is maintained.
	a.	Applicants argue that the “human mind is not equipped to perform the computer technology feature of a database, nor is the human mind equipped to perform comparing the new entry to watch entries defined in a watch database, much less equipped to perform determining whether the new entry matches a watch entry in the watch database.”
	Examiner respectfully disagrees and replies that while it is likely true that the human mind cannot perform data analysis and data matching at the speed and accuracy of a computing system the human mind is certainly capable of reviewing tables of data and determining matching or variances or other related parameters of data, and creating new data linkages and relations as a result of the data review.  Further a relational data base system is developed and constructed by the human mind and therefore the Examiner maintains that the instant invention is an abstract idea or judicial exception related to a mental process.
	Next, the Examiner continues to maintain, for similar reasons as expressed above, the rejection on the basis the instant invention is related to judicial exceptions related to organizing human activities because the databases as described and claimed are directed to the logging and organization of human activities related to financial activities.
	Thus the Examiner maintains that the instant invention is directed to a judicial exception as a result of analysis of the claims under Step 2A, Prong 1.
	b.	Applicants argue with respect to the application of Step 2A Prong two analysis that the instant invention is directed to a practical application because “Claim 1 addresses the technical problem of improving computer-based accounting systems to apply automated closing and/or adjusting of open entries at the transaction level before reconciliation is needed by automatically monitoring, matching and updating accounting database entries across different databases in near real time.”
	Examiner respectfully disagrees and replies that the instant invention as claimed was considered in the light of the written description paragraphs [17]-[19] which discloses the “monitoring, matching, and updating accounting database entries across different databases in near real time.”  While the claimed invention as embodied in the written description and the claims likely do result in advantages to manual reconciliation, the steps and the processes as claimed are performed by generic computing systems performing well known and understood processes of data base management including data comparison and the calculating, management and determination of results of the comparison of data across databases and the management of results of the analysis, including updating of the datasets.  As well the claimed concept “near real time” while specifying a timely implementation of the invention, is not definitive in claiming a technical aspect to the invention that results in the determination of a practical application as argued by the Applicants.  Thus the Examiner maintains that the instant invention is directed to a judicial exception and is not further directed to a practical application.
	c.	Applicants argue that the step of comparing the new entry to watches defined in a watch database “creates new information (e.g. an association score) that does not exist in conventional systems, and this new data is then used in subsequent steps in an unconventional manner for determining whether the new entry matches a watch in the watch database,” and refer to the Eligibility Examples number 37 as a reference.
	Examiner respectfully disagrees and replies that the claimed steps of comparing new data to existing data for the purpose of deriving additional information such as a relationship score or an association score is a well known process conducted by database management systems and does not require additional specific computing equipment.  Further as discussed above the written description does not include the disclosure of any operational steps which are not performed in a conventional manner by the implementation general computing systems.  
Next the Applicants refer to Example 37 of the 2019 PEG and argue that similar to the example, the instant invention is eligible under 35 USC 101 because specific improvements to known systems are claimed by the invention.  Example 37 is directed to an invention which automatically tracks user interactions with icons on a display interface and organizes the presentation of the icons in a selected position on the screen reflective of the priority of use of the icons.  The system disclosed in Example 37 was determined to patently eligible under 35 USC 101 because the invention specifically claims the automated movement and relocation of icons in accordance with detected user interaction, that is an improvement to a computer display system and something which cannot be replicated by human activities.  As interpreted by the Examiner, unlike Example 37 the instant invention is directed to the management of data across databases by a system of detection and comparison of database entries and further is performed by a well known computing process of comparative database activities performed by a general purpose computing system.  Thus the instant invention is not directed to a practical application similar to Example 37 which detects interface activities and automatically adjusts a display accordingly.
Therefore the Examiner continues to maintain that the instant invention is not directed to a practical application.
d.	Applicants argue that while relevant paragraphs [30], [31], [32] and [37] were cited in the previous rejection, however the “Examiner fails to cite paragraphs [41], [43], [44], and [50] that describe technological improvements of relevant existing technology implemented by the additional elements of the watch database, the watch module, a context-based machine learning engine, a context matching engine, and a dynamic state machine that automatically apply automated closing and/or adjusting of open entries at the transaction level before reconciliation is need across different databases in near real time,” and therefore has not fully examined or analyzed potential technical improvements.  
Examiner respectfully disagrees and replies that during examination and evaluation for compliance under 35 USC 101 the written description and all disclosed technical elements have been examined in a manner which actively looks for technical advantages or practical applications.  
With respect to the disclosures at paragraph [41] the invention discloses a watch module operating on a watch server used for detecting new entry detection and comparison to existing entries and as disclosed in the written description previously cited in the rejection, the module and the activities are performed by a general purpose computing system conducting well known processes and procedures.  
With respect to the disclosures at paragraph [43] the invention discloses the detection of open entries in a database such as an entry detailing work performed but not yet invoiced or other variances, and the Examiner continues to maintain that the activities are conducted by the disclosed general purpose computing system and further the determination of status of an entry would not entail operations beyond detecting status indicators or other elements as part of the database during a reconciliation or operational process.  
With respect to the disclosures at paragraph [44] which describes the prediction of system states using a machine learning engine, the Examiner notes that the machine learning engine functionality is not present in the claims and the machine learning is simply noted as a method with no detailed disclosures related to how the machine learning techniques are implemented in the processing of data related to the inventive concepts.  That is there are no disclosures related to machine learning that particularly implement such processes in a way that the claims may be interpreted as directed to a practical application.
With respect to the disclosures at paragraph [50] which detail the implementation of dynamic state machines as invoked to perform watches of data elements, the Examiner determines that as disclosed by the written description, “the dynamic state machine comprises or maintains a data structure that stores data, such as an amount, that is changed in response to actions as described herein. In some embodiments, the dynamic state machine is a computer-based process or object that is generated using programming, such as a script or a programming module.”  Thus the dynamic state machine is essentially a computer implemented script or programming module which manipulates data for the purposes of conducting the claimed invention.  Thus the claimed dynamic state machine is a programmed software function and as explained above, the software functions of the claimed invention are performed by generic computing systems performing generic and well known procedures and thus do not result in the performance of a practical application. 
	e.	Applicants argue that “even if generally recited computer elements are being used, the proper analysis is to look at the claim as a whole and the combination of the elements to used to decide patent eligibility, and refer to Bascom Global Internet Services v. At&T Mobility LLC and Enfish LLc v Microsoft, and argue the Examiner has not performed such an analysis.  
	Examiner respectfully disagrees and replies that each and every element of the claimed invention as well as relevant passages from the written description were considered and reviewed in detail individually and as a combination when making the determination of eligibility of the instant invention under 35 USC 101.  The combinations of elements were evaluated as to the guidelines and the procedures established under the 2019 PEG wherein each and every element of the invention was evaluated as to eligibility both individually and as a combination.  In this particular case such a determination was made that the invention did not meet the requirements for eligibility under 35 USC 101, and in reconsideration and reanalysis the rejection is maintained.
	f.	Applicants argue that the Examiner has not provided support for the current findings that the instant invention is not eligible under 35 USC 101 in accordance with established procedures as per one of the four rationales outlined in the Berkheimer memorandum.  
	Examiner respectfully disagrees and replies that the rejection above specifically references elements and disclosures from the written description and statements as to why ineligibility is determined and a statement of a rationale why the disclosed elements are routine and conventional, and as well cites to particular court decisions indicating the similarity of the instant invention to well understood and conventional procedures (i.e., TLI Communications LLC v. AV Automotive LLC, and as per Intellectual Ventures).
Claim Rejections - 35 USC § 101 Signals Per Se
Applicant’s arguments, see Remarks/Amendments, filed 21 April 2022, with respect to the rejection of claims 14-18 under 35 USC 101 signals per se have been fully considered and are persuasive.  The rejection of claims 14-18 under 35 USC 101 signals per se has been withdrawn. 
Claim Rejections - 35 USC § 102
Applicant's arguments filed 21 April 2022 have been fully considered but they are not persuasive, and thus the rejection of claims under 35 USC 102(a)(2) is maintained.  
Applicants amended the independent claims 1, 14, and 19 to the following: “comparing, by the computing device, the new entry to watch entries defined in a watch database of at least one open entry in an accounting database.”  With respect to the amendment Applicants argue first that Zhou does not teach “comparing, by the computing device, the new entry to watch entries defined in a watch database,” and further argues that Zhou does not teach the additional feature added by amendment of “entries defined in a watch database of at least one open entry in an accounting database.”  
Examiner respectfully disagrees and replies that the amended features of the claims are disclosed by cited to reference Zhou as noted above in the rejection, and further the Applicants do not proffer any particular arguments refuting the Examiner’s rejection of the independent claims in view of Zhou.  Examiner notes that as cited to above in the rejection, Zhou discloses the detection of new entries to monitored datasets and comparing attributes of the entries that are being monitored to compare a newly detected entry with entries that are currently open or in processing and determining a level of matching between a newly accepted transaction which is being watched to transactions currently on a watch list.  Thus the rejections of claims 1, 8-14, and 16-19 under 35 USC 102(a)(2) are maintained.
Claim Rejections - 35 USC § 103
Applicant's arguments filed 21 April 2022 have been fully considered but they are not persuasive, and thus the rejection of claims under 35 USC 103 is maintained.
a.	Applicants argue that neither Zhou nor McGlynn teaches the amended feature of the independent claims 1, 14, and 19 as amended to claim the following: “comparing, by the computing device, the new entry to watch entries defined in a watch database of at least one open entry in an accounting database.”  With respect to the amendment Applicants argue first that Zhou does not teach “comparing, by the computing device, the new entry to watch entries defined in a watch database,” and further argues that Zhou does not teach the additional feature added by amendment of “entries defined in a watch database of at least one open entry in an accounting database,” as well, Applicants argue that the combination of Zhou in view of McGlynn does not teach either the original claim nor the amended version. 
Examiner respectfully disagrees and replies that the amended features of the claims are disclosed by cited to reference Zhou as noted above in the rejection, and further the Applicants do not proffer any particular arguments refuting the Examiner’s rejection of the independent claims in view of Zhou.  Examiner notes that as cited to above in the rejection, Zhou discloses the detection of new entries to monitored datasets and comparing attributes of the entries that are being monitored to compare a newly detected entry with entries that are currently open or in processing and determining a level of matching between a newly accepted transaction which is being watched to transactions currently on a watch list.  Similarly Applicants arguments with respect to the rejection of the claims in view of the combination of Zhou in view of McGlynn are not specifically proffered and therefore the rejection is maintained.
b.	Applicants amendments to Claim 19 include a number of limitations that result in the claim overcoming the cited to combination of Zhou in view of McGlynn however the claim is further rejected in view of the combination of Zhou in view of McGlynn and in further view of newly cited to reference Holenstein.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
	See Rodriguez et al. (20190205993) for disclosures related to tracking and categorization of incoming transaction and payment data and increase the accuracy of transaction data by increasing the accuracy of transaction categorization.  See at least paras. [19]-[33]
	See Mehra (20120330915) for disclosures related to the tracking and measurement of data fields related to a variety of transactional account values.  See at least paras. [32]-[36]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682